USCA11 Case: 21-11527      Date Filed: 07/19/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11527
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GEORGE ARTHUR FARMER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:12-cr-00064-SCB-TGW-1
                   ____________________
USCA11 Case: 21-11527             Date Filed: 07/19/2022         Page: 2 of 4




2                          Opinion of the Court                      21-11527


Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
       George Farmer, a federal prisoner proceeding pro se, ap-
peals the denial of his motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A), as modified by the First Step Act. 1 He as-
serts the district court erred by sua sponte denying his motion
based on his failure to provide supporting evidence that he ex-
hausted administrative remedies and suffered from his alleged
medical conditions. He also contends the district court incorrectly
found that the 18 U.S.C. § 3553(a) factors weighed against relief.
After review, 2 we affirm the district court.
       Under § 3582(c)(1)(A), the district court may reduce a mo-
vant’s imprisonment term if: (1) there are extraordinary and com-
pelling reasons for doing so, (2) the factors listed in 18 U.S.C.
§ 3553(a) favor doing so, and (3) doing so is consistent with the pol-
icy statements in U.S.S.G. § 1B1.13. United States v. Tinker, 14

1 Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
2 We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for
an abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021). The district court abuses its discretion if it applies an incorrect legal
standard, follows improper procedures in making the determination, or makes
clearly erroneous factual findings. United States v. Barrington, 648 F.3d 1178,
1194 (11th Cir. 2011). As Farmer is proceeding pro se, we construe his plead-
ings liberally. See United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009).
USCA11 Case: 21-11527         Date Filed: 07/19/2022    Page: 3 of 4




21-11527               Opinion of the Court                         3

F.4th 1234, 1237 (11th Cir. 2021). If the district court finds against
the movant on any one of these requirements, it cannot grant re-
lief. United States v. Giron, 15 F.4th 1343, 1347-48 (11th Cir. 2021).
       Under 18 U.S.C. § 3553(a), a district court’s sentence must
be sufficient, but not greater than necessary, to achieve the goals of
sentencing, which are: reflecting the seriousness of the offense, pro-
moting respect for the law, providing just punishment, deterring
future criminal conduct, protecting the public, and providing the
defendant with any needed training or treatment. 18 U.S.C.
§ 3553(a). Section 3553(a) also requires district courts to consider
the nature and circumstances of the offense, the defendant’s history
and characteristics, the kinds of sentences available, the Sentencing
Guidelines, any pertinent policy statement, the need to avoid dis-
parate sentences for defendants with similar records, and the need
to provide restitution to any victims. Id. The weight that each
§ 3553(a) factor receives is a matter within the sound discretion of
the district court. United States v. Williams, 526 F.3d 1312, 1322-23
(11th Cir. 2008). A district court is not required to explicitly state
on the record that it considered every § 3553(a) factor or to discuss
the applicability of each one. United States v. Kuhlman, 711 F.3d
1321, 1326 (11th Cir. 2013).
       The district court did not abuse its discretion by denying
Farmer’s motion for compassionate release because the 18 U.S.C.
§ 3553(a) factors weighed against release. The district court found
Farmer’s criminal history and offense conduct weighed against re-
lease. This was not an abuse of discretion because Farmer’s offense
USCA11 Case: 21-11527         Date Filed: 07/19/2022    Page: 4 of 4




4                      Opinion of the Court                 21-11527

conduct involved a violent attack on a police officer, and Farmer
has a long criminal history of dealing drugs and fleeing from and
resisting police, which attests to the need to reflect the seriousness
of the offense and protect the public. Although Farmer included
some evidence of rehabilitation in prison, the district court has the
discretion to assign weight to each factor. See Williams, 526 F.3d
at 1322-33. Because the district court did not abuse its discretion in
finding the § 3353(a) factors weighed against release, we need not
address the issues of whether the district court erred in sua sponte
denying the motion for failing to exhaust administrative remedies
or whether Farmer could show extraordinary and compelling rea-
sons for granting relief. See Giron, 15 F.4th at 1347-48. Accord-
ingly, we affirm.
      AFFIRMED.